UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6543



ROBERT LEE BROCK, a/k/a Two Souls Walker,

                                             Plaintiff - Appellant,

          versus

WARDEN HINKLE; VIRGINIA DEPARTMENT OF CORREC-
TIONS, State of Virginia,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-153-2)


Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert Lee Brock, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying him

leave to file a 42 U.S.C. § 1983 (1988) action. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Brock v. Hinkle, No. CA-96-153-2 (E.D. Va. Mar. 22, 1996).
We further deny Appellant's motions for the appointment of counsel,

immediate relief, and public access. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2